



WARNING

The
    President of the panel hearing this appeal directs that the following should be
    attached to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (2.1),
    (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall
    continue.  These sections of
the Criminal Code
provide:

486.4(1)         Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the victim or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)       any
    of the following offences;

(i)         an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01,
    279.011, 279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)        any
    offence under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)       REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)       two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in paragraph (a).

(2)       In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)       at
    the first reasonable opportunity, inform any witness under the age of eighteen
    years and the victim of the right to make an application for the order; and

(b)       on
    application made by the victim, the prosecutor or any such witness, make the
    order.

(2.1)
    Subject to subsection (2.2), in proceedings in respect of an offence other than
    an offence referred to in subsection (1), if the victim is under the age of 18
    years, the presiding judge or justice may make an order directing that any
    information that could identify the victim shall not be published in any
    document or broadcast or transmitted in any way.

(2.2) In
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice shall

(a) as
    soon as feasible, inform the victim of their right to make an application for
    the order; and

(b) on
    application of the victim or the prosecutor, make the order.

(3)       In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)       An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29;
    2014, c. 25, ss. 22,48; 2015, c. 13, s. 18..

486.6(1)         Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary
    conviction.

(2)       For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. A.B., 2016 ONCA 830

DATE: 20161104

DOCKET: C55111

MacPherson, Cronk and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

A.B.

Appellant

Timothy E. Breen, for the appellant

Peter Scrutton, for the respondent

Heard and released orally: November 1, 2016

On appeal from the conviction entered on December 22,
    2011 by Justice Guy P. Di Tomaso of the Superior Court of Justice sitting, with
    a jury.

ENDORSEMENT

[1]

The appellant was tried by a jury on an indictment that contained three
    counts of sexual assault and a single count of uttering death threats. The counts
    of sexual assault were alleged to have occurred on various dates or during
    defined time periods over about 26 months. The complainant on each count was
    the appellants former spouse.

[2]

The allegations related to conduct said to have occurred after the
    appellant and his former spouse had separated. The appellant was then living
    with his new partner, now wife. The complainant described three discrete
    instances on which she had unwillingly had sex with the appellant. The
    complainant said that on each occasion the sexual incident occurred without her
    consent. The appellant testified at trial. He admitted to having had sex with
    the complainant, but said that, on each occasion, the conduct was consensual
    and mutually agreeable.

The Trial Proceedings

[3]

Prior to trial, the appellant was represented by counsel who indicated
    her intention to cross-examine the complainant on a Facebook message the
    complainant allegedly sent to the appellants now wife. The message was
    allegedly sent about midpoint in the timeframe of the sexual assault
    allegations contained in the indictment. It would not be unfair to say that the
    message recounted several incidents of sexual activity between the appellant
    and complainant and made it clear that the sexual activity was consensual on
    the complainants part.

[4]

At trial, the appellant was self-represented. The trial judge appointed
    counsel to cross-examine the complainant under the auspices of s. 486.3 of the
Criminal
    Code
. Counsel sought to question the complainant about the Facebook
    message. The complainant asserted no recollection of having sent the message
    and expressed the disbelief that she had done so.

[5]

Appointed counsel sought to proceed further to cross-examine the
    complainant on the contents of the message. The trial Crown objected on the
    basis that no s. 276 application had been made. The trial judge agreed, ruled
    that no further cross-examination could take place and directed the jury to
    disregard all the evidence about the message.

The Appellate Proceedings

[6]

The appellant appealed his conviction. Appellate counsel invited
    forensic analysis of the appellants wifes computer in order to determine the
    authenticity of the source of the message. With the assistance of counsel for
    the respondent, an expert located the message on the wifes Facebook account
    and determined that neither the date nor the content of the message had been
    manipulated.

[7]

A further investigation determined that the message had been sent from
    an IP address associated with the complainants brother. When interviewed about
    the results of the investigation, the complainant acknowledged having sent the
    message.

The Fresh Evidence

[8]

The appellant seeks leave to introduce as fresh evidence on his appeal
    from conviction:

i.

a copy of the Facebook message sent to the appellants wife on February
    23, 2009;

ii.

the results of a forensic analysis of the computer and Facebook account
    of the appellants wife who received the message;

iii.

the results of a search to determine to whom the Facebook account from
    which the message originated was associated; and

iv.

the complainants acknowledgment of having sent the message.

[9]

For the Crown, Mr. Scrutton concedes that the appellant has established
    the prerequisites to admissibility for the proposed fresh evidence. We agree.

[10]

In
    our view, the proposed fresh evidence is relevant to a potentially decisive
    issue  the complainants credibility on the issue of consent  which was,
    after all, the only controverted element of the offence at trial. The message
    had impeachment value as a statement inconsistent with the complainants claim
    of non-consent asserted at trial.

[11]

Second,
    as the parties agree, the proposed evidence is reasonably capable of belief.

[12]

Third,
    as Mr. Scrutton for the Crown acknowledges, the proposed fresh evidence could
    have reasonably affected the verdict of the jury had it been elicited at trial.
    Indeed, prior to trial, then counsel for the Crown had conceded that
    authentication of the message warranted termination of the proceedings in their
    entirety.

Conclusion

[13]

In the result, we would admit the fresh evidence, set aside the
    conviction and order a new trial. In accordance with the joint request of
    counsel in this court, we direct that the order for a new trial be stayed.

J.C. MacPherson
    J.A.

E.A. Cronk J.A.

David
    Watt J.A.


